Case 8:19-cv-02927-VMC-SPF Document 25 Filed 04/30/20 Page 1 of 2 PageID 101




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JAMES HANSEN AND
DONNA HANSEN,

       Plaintiffs,

v.                                                   Case No.: 8:19-cv-02927-VMC-SPF

FIFTH THIRD BANK,

      Defendant.
_____________________________/

                           NOTICE OF SETTLEMENT PENDING

       COMES NOW, Plaintiff, JAMES HANSEN and DONNA HANSEN, by and through

the undersigned counsel, and hereby submits this Notice of Settlement Pending pursuant to Local

Rule 3.08 (a) and states that Plaintiff and Defendant(s), FIFTH THIRD BANK, have reached a

settlement with regard to the instant case and are presently drafting, finalizing, and executing the

settlement and dismissal documents. Upon finalization of the same, the parties will immediately

file the appropriate dismissal documents with the Court.




             [REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]
Case 8:19-cv-02927-VMC-SPF Document 25 Filed 04/30/20 Page 2 of 2 PageID 102




       Respectfully submitted this April 30, 2020.


                                              /s/ Kaelyn Steinkraus
                                              Kaelyn Steinkraus, Esq.
                                              Florida Bar No. 125132
                                              kaelyn@attorneydebtfighters.com
                                              Law Office of Michael A. Ziegler, P.L.:
                                              Debt Fighters
                                              2561 Nursery Road, Suite A
                                              Clearwater, FL 33764
                                              (p) (727) 538-4188
                                              (f) (727) 362-4778
                                              Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 30 day of April 2020, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to counsel for Defendants.




                                              /s/ Kaelyn Steinkraus
                                              Kaelyn Steinkraus, Esq.
                                              Florida Bar No. 125132
